Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 1 of 66




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                       Case No. 0:20-cv-60075-RKA

   MATTHEW SCHRIER,                                 )
                                                    )
                          Plaintiff,                )
                                                    )
   v.                                               )
                                                    )
   QATAR ISLAMIC BANK,                              )
                                                    )
                          Defendant.                )
                                                    )

                                       AMENDED COMPLAINT

          Plaintiff Matthew Schrier alleges the following in support of his claims:

                                       NATURE OF THE ACTION

          1.     While reporting on the Syrian Civil War, Matthew Schrier was kidnapped and

  imprisoned for 211 days by the Nusra Front, the Syrian Al-Qaeda affiliate. The Front subjected

  Mr. Schrier to horrific conditions and extreme psychological and physical abuse. He was beaten

  and tortured on at least ten occasions, often by teams of terrorists, threatened multiple times with

  summary execution, and forced to observe and hear the torture of other prisoners. He was deprived

  of water and food, held in rooms that were freezing cold or boiling hot, without light or ventilation,

  and denied access to bathrooms for days at a time. He contracted food poisoning and an internal

  infection, both untreated, and was infested by bed bugs. He often thought he was going to die in

  captivity, or wished for death, and described reaching “a place beyond depression.”

          2.     The Nusra Front handed Mr. Schrier over to its ally, Ahrar al-Sham, for 46 of the

  211 days of imprisonment. The conditions were no better. Ahrar al-Sham interrogated Mr. Schrier

  on several occasions. They deprived him of water, crammed him into a too-small, poorly

  #3086029v1
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 2 of 66




  ventilated cell with other prisoners, and beat other prisoners in front of him. One night, he heard

  shells exploding nearby and wondered whether he would die.

          3.     The Nusra Front and Ahrar al-Sham used an international network of donors and

  charities to fund this and other acts of terrorism, and they relied on defendant Qatar Islamic Bank

  (QIB) to provide financial services to those donors and financial support to the charities. This

  action seeks to hold QIB accountable for its role in financing and supporting the Nusra Front’s and

  Ahrar al-Sham’s terrorist activities.

          4.     QIB played two substantial roles in supporting the groups that held Mr. Schrier

  captive. First, it allowed Qatari national Saad bin Saad al-Kabi to open an account in the name of

  his minor son (the “al-Kabi QIB account”) and to use that account to funnel money from donors

  in Qatar and elsewhere to the Nusra Front. Second, it donated a substantial sum to Qatar Charity,

  a known Al-Qaeda funder and well-publicized supporter of Ahrar al-Sham, and provided financial

  services in support of Qatar Charity’s terrorism financing activities.

          5.     While Mr. Schrier was sitting in a cell, al-Kabi spearheaded a highly visible

  campaign involving actors across the Middle East using U.S.-based social media platforms such

  as Twitter, Facebook, YouTube, and WhatsApp, to solicit donations for a terrorism fundraising

  campaign called Madid (or Madad) Ahl al-Sham (“Madid campaign”). These donations were

  intended to fund, and ultimately did fund, the Nusra Front. The campaign advertised the al-Kabi

  QIB account as the place for donors outside Qatar to wire their donations to support the Nusra

  Front’s terrorism.

          6.     The campaign collected enough money to fund hundreds of Nusra Front terrorists.

  Some of that money flowed through the al-Kabi QIB account and ultimately to the Nusra Front.




  #3086029v1
                                                   2
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 3 of 66




          7.     QIB knew what the al-Kabi account was for. At the time al-Kabi used the account

  to fundraise for the Nusra Front, QIB had customer due diligence policies designed to prevent its

  services from being used to finance terrorism. It also had periodic account monitoring policies to

  prevent accounts from being used to finance terrorism.

          8.     Under those policies, QIB knew, in real time, that its services were being used to

  raise money for the terrorist groups that kidnapped, imprisoned, and tortured Mr. Schrier. Yet QIB

  allowed al-Kabi to use the account to funnel money to the Nusra Front for more than a year. All

  the while, al-Kabi directed donors to the Nusra Front to send their money to his minor son’s QIB

  account.

          9.     Indeed, this timeline supports the inference that QIB agreed, expressly or tacitly, to

  allow al-Kabi to use the account to fundraise for terrorists and to disregard suspicious transactions

  that flowed through the account as part of a conspiracy to enable the Nusra Front’s terrorist

  activities in Syria against Americans including Mr. Schrier.

          10.    On top of supporting al-Kabi’s fundraising efforts, in 2012 and 2013, QIB made

  direct donations to Qatar Charity, including a check for 500,000 Qatari riyals in 2013. Qatar

  Charity has a long history of funding terrorist groups around the world, from Bangladesh to Mali,

  and was cited by Osama bin Laden as far back as 1993 as providing financial support for Al-Qaeda.

          11.    Just before Mr. Schrier’s capture, Qatar Charity provided material support to the

  Syrian Islamic Front, an umbrella organization of Syrian terrorist groups in Syria. Ahrar al-Sham

  was the dominant member of the Syrian Islamic Front. In December 2012, the Syrian Islamic

  Front posted a video announcing its formation that juxtaposed its violent acts with its use of Qatar

  Charity’s aid to drum up public support.




  #3086029v1
                                                   3
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 4 of 66




          12.    Notwithstanding Qatar Charity’s longstanding and widely reported support of

  terrorism and QIB’s due diligence and periodic monitoring policies, QIB also allowed Qatar

  Charity to maintain eight accounts with the bank, further facilitating Qatar Charity’s support of

  terrorism in Syria.

          13.    This evidence supports the inference QIB knew its donations would support

  terrorism in Syria.

          14.    This evidence further supports the inference that QIB agreed, expressly or tacitly,

  to donate to Qatar Charity as part of a conspiracy to enable Ahrar al-Sham’s terrorist activities in

  Syria against Americans including Mr. Schrier.

          15.    QIB’s conduct makes it liable to Mr. Schrier under the Anti-Terrorism Act, 18

  U.S.C. § 2333(a), for committing acts of international terrorism by providing material support to

  the Nusra Front and Ahrar al-Sham. It is also liable under the Anti-Terrorism Act, 18 U.S.C.

  § 2333(d), for aiding and abetting and conspiring with the Nusra Front, al-Kabi, Qatar Charity,

  Ahrar al-Sham, and others to commit acts of international terrorism in Syria.

          16.    QIB is also liable for aiding and abetting the Nusra Front’s and Ahrar al-Sham’s

  torts against Mr. Schrier under applicable state law.

          17.    Mr. Schrier brings this action to recover compensatory and punitive damages,

  statutory treble damages, and attorneys’ fees and expenses of litigation for the injuries he suffered

  at the hands of the Nusra Front and Ahrar al-Sham, the terrorist groups QIB enabled.




  #3086029v1
                                                   4
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 5 of 66




                                          THE PARTIES

          18.     At the time he was kidnapped, Matthew Schrier, a United States national, was an

  independent photojournalist covering the Syrian Civil War. He now lives in Florida, within the

  Southern District of Florida’s Fort Lauderdale Division.

          19.     Qatar Islamic Bank (QIB) is a Qatar-based financial institution. QIB maintains

  accounts with correspondent banks in New York, and has a USA PATRIOT Act registered agent,

  Global Payments Advisory Group, in New York. At all times relevant to the allegations in this

  complaint, the government of Qatar has been a minority investor in QIB, through the Qatar

  Investment Authority.

                                   JURISDICTION AND VENUE

          20.     This Court has subject-matter jurisdiction over Mr. Schrier’s federal-law claims

  under 28 U.S.C. § 1331 and 18 U.S.C. § 2338, which gives federal district courts exclusive

  jurisdiction over ATA actions.

          21.     This Court has personal jurisdiction over QIB under Federal Rules of Civil

  4(k)(1)(A), 4(k)(1)(C), and/or 4(k)(2) and 18 U.S.C. § 2334(a), which authorizes nationwide

  service of process in ATA cases.

          22.     Venue is proper in this District under 18 U.S.C. § 2334(a) because Mr. Schrier

  resides here.




  #3086029v1
                                                  5
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 6 of 66




          I.     The Nusra Front’s Kidnapping, Imprisonment, and Torture of Mr. Schrier
                 and Ahrar al-Sham’s Imprisonment of Mr. Schrier

          23.    The Nusra Front formed in 2011 at the outset of the Syrian Civil War as an offshoot

  of Al-Qaeda.1 The Nusra Front sought to replace Syrian dictator Bashar al-Assad’s repressive

  regime with an Islamist state. The Nusra Front was associated with Salafism, a revivalist

  movement in the Sunni branch of Islam.

          24.    The Nusra Front used terrorism, assassination, hostage taking, and suicide

  bombings to advance its political goals. Between December 2011 and June 2013, the Nusra Front

  claimed responsibility for 57 of the 70 suicide bombings that occurred in Syria.

          25.    The Nusra Front still operates today under the name Hay’at Tharir al-Sham.

          26.    On December 11, 2012, the U.S. Department of State designated the Nusra Front a

  foreign terrorist organization pursuant to 8 U.S.C. § 1189 and Executive Order 13224, Blocking

  Property and Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or

  Support Terrorism (Sep. 23, 2001). The Nusra Front is still designated a foreign terrorist

  organization as of this filing, under both its original and current names.

          27.    Not long after the U.S. State Department designated the Nusra Front a foreign

  terrorist organization, Mr. Schrier traveled to Syria and embedded with the Free Syrian Army, a

  group led by Syrian military defectors that opposed Assad. The Free Syrian Army, the most

  prominent moderate opposition group, sought to replace the Assad regime with a democratic

  government.




          1
            The leader of Al-Qaeda in Iraq (later, the Islamic State of Iraq and Syria (ISIS)), Abu
  Bakr al-Baghdadi, personally sent one of the Nusra Front’s leaders, Abu Mohammad al-Julani, to
  Syria to found the group.
  #3086029v1
                                                    6
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 7 of 66




          28.     Mr. Schrier spent eighteen days photographing the Syrian Civil War as it raged

  through Aleppo, Syria.

          29.     On what Mr. Schrier thought would be his last day in Syria, December 31, 2012,

  he tried to take a taxi from Aleppo to the Turkish border. He was en route when a Jeep cut off his

  taxi, blocking the road.

          30.     Three men got out of the Jeep, grabbed Mr. Schrier, put him in the Jeep’s backseat,

  and covered his eyes with his ski cap. One of the men pressed the barrel of a rifle flush against

  Mr. Schrier’s temple.

          31.     Mr. Schrier was taken to a former children’s hospital, where he learned that he was

  taken captive by the Nusra Front and that the hospital basement would serve as his prison.

          32.     The Nusra Front held Mr. Schrier captive for 211 days, from December 31, 2012

  until Mr. Schrier’s escape on July 29, 2013.

          33.     The Nusra Front’s leaders ordered and oversaw Mr. Schrier’s kidnapping,

  imprisonment, and torture.

          34.     During this period, the Nusra Front moved Mr. Schrier seven times and held him at

  six different sites.

          35.     From May 5, 2013 to June 20, 2013, the Nusra Front handed Mr. Schrier over to its

  ally Ahrar al-Sham for continued captivity and torture. An Ahrar al-Sham terrorist told Mr. Schrier

  his group was holding Mr. Schrier “in trust for” the Nusra Front.

          36.     Like the Nusra Front, Ahrar al-Sham sought to replace the Assad regime with an

  Islamist state, and the two groups fought together and shared resources. According to a report by

  the Combatting Terrorism Center at West Point, Ahrar al-Sham “had an excellent working

  relationship with al-Qa’ida factions such as Jabhat al-Nusra,” or the Nusra Front.


  #3086029v1
                                                   7
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 8 of 66




          37.     Ahrar al-Sham was the dominant member in the Syrian Islamic Front, a coalition

  of militant Islamist groups.

          38.     The Nusra Front retained control over Mr. Schrier’s imprisonment and retook

  custody of him on June 20, 2013.

          39.     All six sites where Mr. Schrier was held lacked adequate ventilation, electricity,

  sanitation, and heat.

          40.     For days at a time, Mr. Schrier was denied access to a bathroom.

          41.     On one occasion, Mr. Schrier and his cellmates contracted severe food poisoning.

  He and his cellmates were forced to defecate in a bucket the size of a beach pail. Mr. Schrier did

  not receive medical attention for the week this went on.

          42.     Mr. Schrier only rarely had access to a shower, and he was unable to wash his

  clothes or blankets for long stretches of time.

          43.     At one point, he went three full months without bathing. His skin became severely

  infected as a result.

          44.     In these squalid conditions, Mr. Schrier’s bedding and clothes became infested with

  bed bugs. He had no means of exterminating them. One site where he was held was swarming

  with rats. He awoke there one night to find one crawling on him.

          45.     Mr. Schrier was beaten and tortured on at least ten occasions, often by teams of

  terrorists. He was also forced to observe and listen to the Nusra Front and Ahrar al-Sham torture

  other prisoners.

          46.     One of the first torture sessions came after Mr. Schrier made a failed escape

  attempt. The Nusra Front’s torturers forced a tire over Mr. Schrier’s bent knees and shoved a rod

  between his knees and the tire to prevent him from moving his legs. The torturers flipped Mr.


  #3086029v1
                                                    8
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 9 of 66




  Schrier face down and beat the bottoms of his feet 115 times with a thick, black cable. The beating

  left him unable to walk.

          47.    The Nusra Front’s leadership seemed fixated on obtaining proof that Mr. Schrier

  was an agent of the U.S. government. On two occasions, the Nusra Front tortured Mr. Schrier to

  extract a false confession that he was an undercover CIA agent.

          48.    The first time, the Nusra Front’s torturers whipped Mr. Schrier’s back with a strip

  of garden hose and demanded he admit to being an undercover CIA agent. Mr. Schrier did not do

  so.

          49.    A few weeks later, the Nusra Front again tried to coerce Mr. Schrier into falsely

  confessing he was an undercover CIA agent. Mr. Schrier initially resisted confessing. But after

  the Front’s torturers lashed his feet and kicked him in the head, Mr. Schrier realized the Front

  would not stop until he told them what they wanted to hear. He falsely confessed.

          50.    Confession in hand, the Nusra Front made a video of Mr. Schrier falsely confessing

  to being a CIA agent.

          51.    The Nusra Front told Mr. Schrier it intended to use the video to induce the Qatari

  government to act as an intermediary with the U.S. government to negotiate Mr. Schrier’s release.

          52.    The Qatari government has acted as an intermediary on other occasions to negotiate

  ransom payments for the release of Western hostages from the Nusra Front. Between 2012 and

  2015, Qatar negotiated tens of millions of dollars in ransom payments to the Nusra Front in

  exchange for the release of European nationals.

          53.    The Qatari government was also involved in negotiating the 2014 release of Mr.

  Schrier’s American cellmate, Theo Padnos. Qatar’s involvement fueled speculation that Qatar

  paid a substantial ransom to the Nusra Front for Mr. Padnos’s release.


  #3086029v1
                                                    9
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 10 of 66




           54.    Upon information and belief, the Nusra Front intended to use Mr. Schrier’s

   confession video to pressure the United States to take steps to obtain his release, including

   pressuring the United States to ask Qatar to pay a ransom to the Nusra Front.

           55.    On one occasion, the Nusra Front threatened to force Mr. Schrier to drive a truck

   loaded with explosives into one of its targets.

           56.    On top of the physical and psychological abuse, the Nusra Front stole Mr. Schrier’s

   debit and credit cards and forced him to turn over the PIN numbers and passwords to his online

   accounts.

           57.    Between February and April 2013, the Nusra Front racked up charges to Mr.

   Schrier’s accounts to buy dozens of items for thousands of dollars, most of which had obvious

   connections to the Nusra Front’s terrorist activities. For example, the Front used Mr. Schrier’s

   accounts to buy and ship the following supplies to the Turkey/Syria border: multiple car parts,

   over a dozen laptops and tablets, GPS mapping software, “Men’s military tactical boots,” Ray-

   Ban “Aviator Shooter” sunglasses, and a “Casio Hunting Timer Men’s Watch.”

           58.    These transactions were paid for using Mr. Schrier’s U.S.-based credit card and

   bank accounts, and many of the sellers were based in the United States. Two transactions, for

   military-style sunglasses and window washer fluid, were with vendors in Florida within this

   district.

           59.    The purchased goods were shipped from the United States and elsewhere to

   addresses in Quebec and Turkey.

           60.    In February 2013, the Nusra Front wired just under $2,000 from Mr. Schrier’s

   United States savings accounts to a recipient outside the United States.




   #3086029v1
                                                     10
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 11 of 66




           61.    Mr. Schrier was forced for all seven months of his captivity to conceal his Jewish

   faith, even from his American cellmate Mr. Padnos. He lived in constant fear that the Nusra Front

   would discover his faith and kill him for it.

           62.    Mr. Schrier pretended to convert to Islam in an effort to improve his chances at

   release. He would have been put to death if his captors discovered the false “conversion.”

           63.    In July 2013, the Nusra Front moved Mr. Schrier and Mr. Padnos to their sixth

   prison, to a cell with small windows barred by wire.

           64.    By standing on Mr. Padnos’s back, Mr. Schrier discovered that the wires covering

   their cell window were poorly attached, and he hatched a plan to remove the wires and escape.

           65.    After several days of work and one aborted escape attempt, Mr. Schrier removed

   all the wires and squeezed through the window.

           66.    Mr. Schrier freed himself on July 29, 2013, 211 days after the Front kidnapped him.

           67.    Mr. Padnos was not so lucky and was unable to escape.

           68.    With the help of sympathetic Free Syrian Army rebels, Mr. Schrier made his way

   to the Turkish border and from there back to New York City, where he lived following his escape.

           II.    Statutory Background

           69.    Congress has made a concerted effort to crack down on terrorist groups like the

   Nusra Front and those that enable them. See, e.g., 18 U.S.C. §§ 2332a; 2339A; 2339B. As part

   of that effort, it enacted the Anti-Terrorism Act, which creates a civil cause of action for any United

   States national “injured in his . . . person [or] property . . . by reason of an act of international

   terrorism.” 18 U.S.C. § 2333(a).




   #3086029v1
                                                     11
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 12 of 66




           70.    The Anti-Terrorism Act provides that “a suit for recovery of damages under section

   2333 of this title” may be “commenced within 10 years after the date the cause of action accrued.”

   18 U.S.C. § 2335(a).

           71.    Congress intended the Anti-Terrorism Act to “provid[e] victims of terrorism with

   a remedy for a wrong that, by its nature, falls outside the usual jurisdictional categories of wrongs

   that national legal systems have traditionally addressed.” S. Rep. No. 102-342 at 22 (1992).

           72.    Congress understood that terrorist groups rely on financial and material support

   from terrorist sympathizers to perpetrate their heinous acts. Congress intended the Anti-Terrorism

   Act to impose “liability at any point along the causal chain of terrorism” in order to “interrupt, or

   at least imperil, the flow of money” to terrorist groups. S. Rep. No. 102-342 at 22.

           73.    However, as originally enacted, some courts declined to read the Anti-Terrorism

   Act to impose aiding and abetting or conspiracy liability on entities that support terrorists.

           74.    To clarify its intent, Congress amended the Anti-Terrorism Act in 2016 to expressly

   impose aiding and abetting and conspiracy liability. It enacted that amendment, the Justice Against

   State Sponsors of Terrorism Act (JASTA), Pub. L. No. 114-222, 130 Stat. 852, over a presidential

   veto.

           75.    JASTA puts it beyond doubt that Anti-Terrorism Act liability extends to “any

   person who aids and abets, by knowingly providing substantial assistance, or who conspires with

   the person who committed such act of international terrorism.” 18 U.S.C. § 2333(d)(2).

           76.    JASTA’s purpose is to provide Anti-Terrorism Act plaintiffs “with the broadest

   possible basis, consistent with the Constitution of the United States, to seek relief against persons,

   entities, and foreign countries, wherever acting and wherever they may be found, that have




   #3086029v1
                                                    12
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 13 of 66




   provided material support, directly or indirectly, to foreign organizations or person that engage in

   terrorist activities against the United States.” Pub. L. No. 114-222 § 2(b), 130 Stat. at 853.

           77.     Congress further found that entities “that knowingly or recklessly contribute

   material support or resources, directly or indirectly, to persons or organizations that pose a

   significant risk of committing acts of terrorism that threaten the security of nationals of the United

   States . . . necessarily direct their conduct at the United States, and should reasonably anticipate

   being haled into court in the United States to answer for such activities.” JASTA, Pub. L. No.

   114-222 § 2(a)(6), 130 Stat. at 852.

           78.     Congress directed courts to use Halberstam v. Welch, 705 F.2d 472 (D.C. Cir.

   1983), as the legal framework for aiding and abetting and conspiracy liability under the ATA.

   JASTA, Pub. L. No. 114-222, § 2(a)(5), 130 Stat. at 852.

           79.     Under Halberstam, an entity is liable for aiding and abetting another’s tort when

   (1) the party whom the entity aids performs a wrongful act that causes an injury; (2) the entity is

   generally aware of its role as part of an overall illegal activity at the time the assistance is provided;

   and (3) the entity knowingly and substantially assists the principal violation. Halberstam, 705

   F.2d at 477.

           80.     Under Halberstam, an entity is liable for conspiracy when (1) the entity agrees with

   one or more people; (2) to participate in an unlawful act; (3) an injury results from an unlawful act

   performed by one of the parties to the agreement; and (4) the overt act was done in furtherance of

   the common scheme. Id.




   #3086029v1
                                                      13
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 14 of 66




           III.    QIB’s Support of the Nusra Front

           81.     Terrorist groups need money to operate just like any other enterprise. But unlike

   legitimate enterprises, terrorist groups rely on creative fundraising strategies and sympathetic

   financial institutions and individuals to evade anti-terrorism financing laws.

           82.     Around the time of Mr. Schrier’s captivity, terrorist groups routinely turned to

   private donors for financial support.

           83.     Terrorist supporters in the Persian Gulf, including Qatar, were especially notorious

   for soliciting donations for terrorist groups in Syria.

           84.     The U.S. Department of State’s 2013 Country Reports on Terrorism specifically

   noted that “[p]rivate donations from the Gulf also remained a major source of funding for Sunni

   terrorist groups, particularly those operating in Syria.”

           85.     Terrorist supporters used United States-based social media platforms such as

   Twitter, Facebook, YouTube, and WhatsApp to support their fundraising efforts.

           86.     In March 2014, U.S. Treasury Under Secretary for Terrorism and Financial

   Intelligence David Cohen remarked that Persian Gulf fundraisers often used social media

   campaigns to solicit domestic and international donors to terrorism.

           87.     In August 2014, the U.S. Department of the Treasury designated as Specially

   Designated Global Terrorists two Kuwait-based individuals who used social media to fundraise

   for the Nusra Front.

           88.     These fundraising efforts benefited from Qatar turning a blind eye to terrorist

   fundraising campaigns.

           89.     As Under Secretary Cohen remarked in 2014, Qatar was a “permissive jurisdiction”

   for terrorist fundraising.


   #3086029v1
                                                     14
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 15 of 66




           90.     The fundraising that QIB’s provision of financial services facilitated for the Nusra

   Front is no exception to these general allegations.

           a.      QIB Opened an Account for Saad bin Saad al-Kabi and Allowed Him to Use
                   the Account to Fundraise for the Nusra Front

           91.     Saad bin Saad al-Kabi is a Qatari national. In August 2015, the U.S. Department

   of the Treasury designated him a Specially Designated Global Terrorist pursuant to Executive

   Order 13224. The Treasury designation stated: “Since at least late 2012, al-Ka'bi has provided

   support to [the Nusra Front] in Syria.” The Treasury designation also noted that al-Kabi acted as

   an intermediary for ransom negotiations with the Nusra Front.

           92.     According to the Treasury designation, around the time of Mr. Schrier’s

   imprisonment, the Nusra Front approached al-Kabi to ask him to set up a fundraising campaign to

   support their violent activities in Syria.

           93.     According to the Treasury designation, al-Kabi agreed to do so.

           94.     Al-Kabi required financial services to support the campaign. He used an account

   at QIB for this purpose.

           95.     No later than May 2013, QIB opened an account in the name of al-Kabi’s minor

   son.

           96.     Upon information and belief, this account had the account number 200072076.

           97.     During the period of Mr. Schrier’s imprisonment, al-Kabi used the account to

   fundraise for the Nusra Front through a coordinated social media campaign under the name Madid

   (or Madad) Ahl al-Sham (“Madid campaign”).

           98.     Al-Kabi’s conduct made him a member and agent of the Nusra Front.

           99.     Like any organization, terrorist groups can only act through their members. But

   unlike legitimate organizations, terrorist groups do not sign employment contractors or issue

   #3086029v1
                                                    15
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 16 of 66




   membership cards. Instead, individuals associate themselves with these groups to support their

   violent acts. Al-Kabi joined the Nusra Front (if he hadn’t already) by agreeing to fundraise for

   them.

           100.   Because al-Kabi was functionally a member of the Nusra Front, QIB effectively

   provided financial services directly to the Nusra Front through al-Kabi.

           101.   Given QIB’s long history of associating with supporters of terrorism, it is not

   surprising al-Kabi used an account at QIB for terrorism fundraising.

           102.   According to QIB’s Corporate Governance Reports, open Hamas supporter Sheikh

   Yusuf al-Qaradawi chaired QIB’s Shari’a Supervisory Board at least through 2010. The Shari’a

   Supervisory Board ensures QIB complies with Islamic law.

           103.   Al-Qaradawi became one of the most prominent Islamic leaders in the world thanks

   to his weekly Al Jazeera show, Sharia and Life, which reached millions of viewers. He used the

   show to advocate for support of Hamas, including defending suicide bombers in Israel.

           104.   The United States designated Hamas as a Specially Designated Terrorist

   organization in 1995 and as a Foreign Terrorist Organization in 1997. In 2004, the then-leader of

   Hamas declared President George W. Bush “the enemy of God” and stated “God declared war

   against America.”

           105.   Al-Qaradawi has made a host of vile statements over the years making his support

   of terrorism abundantly clear. Among others, he has made the following statements:

                  a.     In 2004, al-Qaradawi issued a religious legal opinion sanctioning

                         abductions of and attacks on Americans in Iraq, though he later denied it.

                  b.     In 2009, while serving on QIB’s Shari’a Supervisory Board, al-Qaradawi

                         went on Al Jazeera and said Allah sent Hitler to “punish” Jewish people


   #3086029v1
                                                   16
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 17 of 66




                          “for their corruption.” He added that Hitler “managed to put them in their

                          place.”

                  c.      In 2013, while Mr. Schrier was being held captive and tortured, al-Qaradawi

                          publicly encouraged Muslim Brotherhood followers to support Sunni

                          terrorist groups, while Mr. Schrier was imprisoned and tortured by such

                          groups.

           106.   Al-Qaradawi currently chairs the Union of Good, a Hamas-founded group that

   funnels money from charities to Hamas. The U.S. Department of the Treasury designated the

   Union of Good as a terrorist supporter in 2008.

           107.   Al-Qaradawi’s influence over QIB due to his chairmanship of the Sharia Advisory

   Board is troubling in light of his open support of terrorism and his public disregard of anti-terrorism

   financing laws.

           108.   QIB also maintained correspondent banking relationships with banks known to

   finance terrorism, including Al-Rajhi Bank and Islami Bank Bangladesh Limited.

           109.   QIB had other ties to Al-Rajhi Bank, too. For example, according to a QIB

   “Investor Presentation, Financial Year 2014,” QIB hired at least two senior executives from Al-

   Rajhi Bank, strengthening the links between the two banks.

           110.   A Report by the U.S. Senate’s Permanent Subcommittee on Investigations, issued

   on July 17, 2012, identified numerous links between Al-Rajhi Bank and Islami Bank Bangladesh

   Limited and Al-Qaeda.

           111.   In response to the substantial evidence of Al-Rajhi Bank’s connections to Al-Qaeda

   and other terrorist groups, many reputable banks severed ties with Al-Rajhi Bank. QIB did not

   follow suit.


   #3086029v1
                                                     17
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 18 of 66




           b.     The Madid Ahl al-Sham Campaign and the al-Kabi QIB Account

           112.   Starting around May 2013, a social media campaign coordinated by al-Kabi using

   the name Madid Ahl al-Sham began soliciting donations to fund Syrian militant Islamist groups

   fighting in the Syrian Civil War, including the Nusra Front.

           113.   The fundraising campaign involved actors across the globe. Social media accounts

   created in the countries of Qatar, Saudi Arabia, Kuwait, Bahrain, Jordan, Syria, Yemen, Austria,

   the United Kingdom, and the United States all posted support of the campaign.

           114.   Upon information and belief, the Madid campaign did not have the approval of the

   Qatari Ministry of Social Affairs.

           115.   Publicly available social media posts from al-Kabi and others confirm al-Kabi and

   his associates used the QIB account to fundraise for the Nusra Front.

           116.   Some of the Madid campaign social media posts and communications used United

   States-based data centers for Twitter.

           117.   The allegations that follow represent a sample of Madid campaign social media

   postings.

           118.   On June 12, 2013, while Mr. Schrier remained in captivity, a Twitter account

   created in the U.K. with the handle “@mohamed1234321” posted a tweet that expressly connected

   the Madid campaign and al-Kabi with the Nusra Front:




   #3086029v1
                                                  18
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 19 of 66




           119.   The tweet translates as, “#Nusra_Front People of Qatar who wanted to support the

   true mujahedeen, they must join Madid Ahl Al-Sham campaign under the supervision of Saad al-

   Kabi. Retweet, dear lovers.”

           120.   The yellow note in the tweet translates as, “Collect donations to our brothers

   mujahedeen with weapons in Al-Qusair under the supervision of Saad al-Kabi 55858529 Twitter:

   @saadsaadalkabi, and with the assistance of Brother Abdul Latif al-Kuwari 66530050.”2




   2
    Al-Qusair was the site of a battle between Assad and opposition forces from mid-May to early
   June 2013. The Nusra Front was involved in the battle.
   #3086029v1
                                                 19
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 20 of 66




           121.   “Mujahedeen” is an Arabic word referring to soldiers fighting in a jihad. Here, it

   refers to the militant Islamist opposition to the Assad regime.

           122.   Abdul Latif al-Kuwari (or al-Kawari) was arrested and detained by Qatar—upon

   information and belief for ties to extremists—in the mid-2000s.

           123.   Upon information and belief, based on al-Kawari’s long association with Al-Qaeda,

   QIB knew of al-Kawari’s association with terrorism. Andrew Weinberg, an expert in Qatari

   terrorist fundraising, stated that Al-Kawari “should have been a known quantity in Qatar” as a

   terrorist and fundraiser at the time of the Madid campaign.

           124.   The U.S. Department of the Treasury designated al-Kawari as a Specially

   Designated Global Terrorist pursuant to Executive Order 13224 in August 2015, at the same time

   it designated al-Kabi a Specially Designated Global Terrorist. Al-Kawari was designated both for

   providing funds to Al-Qaeda and for his historical and current membership in the group, as an “al-

   Qaida security official.”

           125.   Other tweets explicitly link the Madid campaign and the al-Kabi QIB account,

   including one more created using an U.S. IP address.

           126.   On June 2, 2013, a Twitter account created in Qatar associated with the handle

   “@q6r0” tweeted:




   #3086029v1
                                                   20
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 21 of 66




           127.   The now-deleted tweet translates as, “6/7 al-Islami A/C: 200072076 SOFT:

   QISBQAQA HAZZA SAAD SAAD AL KAABI Twitter: @Saadsaadalkabi Facebook page share

   facebook.com/RadywWtlfzywnA…”

           128.   The code QISBQAQA is the Bank Identification Code (BIC) for QIB.

           129.   As alleged in paragraph 96, QIB account number 200072076 is the account al-Kabi

   opened in his minor son’s name and used for the purpose of raising money for the Nusra Front.

           130.   The Facebook link was to a page associated with the Madid campaign. The page

   has since been deleted.

           131.   On May 31, 2013, a Twitter account created using a U.S. IP address associated with

   the handle @QatariB tweeted:




   #3086029v1
                                                  21
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 22 of 66




           132.   The tweet translates as: “The poor to Allah. A fundraising campaign in Qatar to

   buy weapons for Mujahedeen in Al-Qusair. Saad al-Kabi 009455858529. The campaign of Madid

   Ahl al-Sham funds Al-Qusair.”

           133.   These tweets are not isolated. More than 15 publicly available tweets identify the

   director of the Madid campaign as Saad al-Kabi, the same al-Kabi who opened the QIB account.

           134.   For example, on May 30, 2013, while Mr. Schrier was being held by the Nusra

   Front’s ally Ahrar al-Sham, a Twitter account created in Saudi Arabia with the handle

   “@fatomsafe” tweeted:




   #3086029v1
                                                  22
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 23 of 66




           135.   The tweet translates as, “A fundraising campaign in Qatar to buy weapons for

   mujahedeen in Al-Qusair. Saad al-Kabi 0097455858529. The campaign of Madid Ahl al-Sham

   funds Al-Qusair.”

           136.   The Madid campaign also solicited donations from outside Qatar.

           137.   Electronic “fliers” circulated on Twitter directed donors from outside Qatar to send

   donations to the al-Kabi QIB account.

           138.   On August 13, 2013, a Twitter account created in Qatar with the handle

   “@sutoalfajer” tweeted:




   #3086029v1
                                                   23
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 24 of 66




           139.   The tweet translates as, “#Madid Ahl al-Sham Campaign @mdd_sham in #Qatar,

   protector. In charge of it are honest Qatari youth, may God bless them.”

           140.   The flier, which depicts masked men holding weapons, translates as:

   “The Messenger of Allah peace be upon him, as saying: ‘The place of the assembly of Muslims at


   #3086029v1
                                                  24
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 25 of 66




   the time of war will be in a land called al-Ghutah.’ [Hadith] Grade: Sahih (Al-Albani). Madid Ahl

   al-Sham Campaign. Support for Eastern Ghouta.” The flier lists phone numbers for Saad al-Kabi,

   Fahd al-Kabi, and Um Fadl al-Kabi. The flier directs women donors to contact Um Fadl al-Kabi.

           141.   The bottom of the flier translates as: “Readying Fighters: 5500 Riyals.

   To donate from outside Qatar: Qatar Islamic Bank (QIB)

   A/C: 2000072076

   SOFT: QISBQAQA

   HAZZA SAAD SAAD ALKAABI”

           142.   The text next to the check marks translates as: “Armament Feeding Medical Care”

           143.   Eastern Ghouta was the site of a five-year siege, lasting from April 2013 to April

   2018. The Nusra Front and Ahrar al-Sham were part of the fighting.

           144.   Donors from inside and outside Qatar donated to the Madid campaign.

           145.   On May 29, 2013, a Twitter account created in Qatar associated with the handle

   “@shooshoosaad” tweeted:




   #3086029v1
                                                  25
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 26 of 66




           146.   The tweet translates as, “A man of good will from outside Qatar donated 7,000

   Qatari riyals. God bless his wealth. #Qatar #Madid_Ahl_al-

   Sham_with_money_campaign_in_al-Qusair #Syria”

           147.   According to the flier detailed in paragraphs 138 to 142, 7,000 riyals is more than

   enough to fund one Nusra Front terrorist.

           148.   On June 5, 2013, a Twitter account created in Qatar associated with the handle

   “@qatarislam,” which used a photo of Osama bin Laden as its profile image, tweeted:




   #3086029v1
                                                  26
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 27 of 66




            149.    The tweet translates as:

            “Naser Al-Shahrani

            @qatqrislam

            #Madid_Ahl_al-Sham. God is the greatest. Praise be to God.

            A benefactor donated 10,000 to the fighters in Syria.

            May God bless his money and family.

            ((Victory or martyrdom!)) [We’ll fight to the end]”3

            150.    On May 28, 2013, while Mr. Schrier was being held captive and tortured, the same

   Twitter account, “@qatarislam,” publicly advocated kidnapping Americans in the Gulf States.

            151.    Upon information and belief, and based on the still-available social media history

   for al-Kabi and the Madid campaign, al-Kabi’s QIB account was the only means for donors to the

   Madid campaign from outside Qatar to make donations to the campaign.



   3
       The Levant is another name for Syria.
   #3086029v1
                                                    27
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 28 of 66




           152.   Donors from inside and outside Qatar sent money to the Madid campaign via the

   al-Kabi QIB account.

           153.   Other Madid campaign tweets associated al-Kabi and the Madid campaign with

   militant Salafist clerics known to support terrorist groups.

           154.   On June 1, 2013, the Twitter account with the handle @mohamed1234321 tweeted:




           155.   The yellow note is translated in paragraph 120



   #3086029v1
                                                    28
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 29 of 66




           156.   The tweet translates as, “Madid Ahl al-Sham campaign in Qatar is one of the most

   trusted campaigns in Qatar and has been authorized by Sheikhs, Wagdy Ghoneim, Hamed Hamad

   al-Ali, so hurry up.”

           157.   Wagdy Ghoneim is an Egyptian Salafist cleric. In the mid-2000s, he was arrested

   in the United States by immigration authorities for violating the terms of his visa, denied bail over

   concerns about his support of terrorist organizations such as Hamas, and deported from the United

   States to Qatar.

           158.   Ghoneim is known for making anti-American statements and anti-Semitic speeches

   encouraging violence. He has been banned from entering the United Kingdom due to concerns he

   sought to “provoke others to commit terrorist acts.”

           159.   Hamed Hamad al-Ali is a Kuwaiti Islamic cleric. The U.S. Department of the

   Treasury designated him a Specially Designated Global Terrorist in August 2014 for his support

   of the Nusra Front.

           160.   The Treasury designation said al-Ali “referred to himself as an al-Qaida

   commando,” “raised tens of thousands of dollars to help [the Nusra Front] purchase weapons and

   supplies,” and “directed donors in Kuwait to send financial and material support to” the Nusra

   Front. The Treasury designation also said al-Ali couriered money to the Nusra Front, arranged for

   others to do so, and facilitated travel to Syria for individuals wishing to join the Nusra Front.

           161.   Al-Ali traveled to Qatar in June 2013 to preach in the Grand Mosque in Doha. In

   his speech, which was recorded and uploaded to YouTube, al-Ali urged Qataris to donate to the

   Madid campaign and told the crowd that “the mujahedeen internally speak well of [the campaign’s]

   work in terms of what they provide in support.” At the end of his speech, viewers were given a

   QIB account number to donate to. The video has since been removed from YouTube.


   #3086029v1
                                                    29
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 30 of 66




           162.   Al-Kabi later tweeted to encourage contributions to the campaign: “Your brothers

   are in dire need of weapons and ammunition more than food.” The tweet has since been deleted

   or made non-public.

           163.   Social media posts for the Madid campaign also included the names and contact

   information for other individuals who openly supported the Nusra Front.

           164.   On March 29, 2013, while Mr. Schrier was held captive and tortured by the Nusra

   Front, Um al-Fadl al-Kabi, Saad al-Kabi’s sister and the Madid campaign coordinator for women

   donors as alleged in paragraph 140, tweeted:




   #3086029v1
                                                  30
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 31 of 66




           165.   This post shows a heavily armed Nusra Front terrorist killed while fighting, with

   the Nusra Front flag behind him.                 Al-Kabi’s sister wrote: “May God accept

   #Omar_Mohammad_alHazaa’ as a martyr and place him in the highest places in heaven and may

   he intercede for him on behalf of his family.”

           166.   Um Fadl al-Kabi’s account was created in the U.K.

           167.   In August 2013, Abd al-Aziz bin Khalifa al-Attiyah, a prominent, wealthy Qatari

   national, appeared in a video endorsing the Madid campaign. Al-Attiyah was arrested in Lebanon

   for trying to pass money to Nusra Front terrorists in Lebanon but was released after Qatari protests.

           168.   The Madid campaign’s fundraising for terrorist groups was an immediate success.

           169.   On June 4, 2013, a few days after the Madid campaign’s support of Syrian terrorist

   groups was announced, a Twitter account created in Saudi Arabia with the handle

   “@haddad14351”                                                                              tweeted:




           170.   The tweet translates as, “Praise be to God. A lot of people from Qatar and outside

   of Qatar got involved and helped us reach over 4 million Qatari riyal. The campaign continues

   until the victory #Madid_Ahl_al-Sham.”


   #3086029v1
                                                    31
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 32 of 66




           171.   According to the Madid campaign fliers that circulated on Twitter, four million

   Qatari riyals is enough to equip more than seven hundred terrorists.

           172.   Four million Qatari riyals would suffice to pay the Nusra Front terrorists who held

   and tortured Mr. Schrier many times over.

           173.   On June 12, 2013, six days before the Nusra Front’s partner Ahrar Ahl al-Sham

   returned Mr. Schrier to the Nusra Front, the Front made a YouTube video thanking the Madid

   campaign for the money it raised. The video can be found here, with the Nusra Front flag visible

   in the background:

           https://www.youtube.com/watch?time_continue=3&v=r_E4vhVhBUY

           174.   The video translates as, “In the name of Allah the Merciful. Those who believe,

   emigrate and strove in the way of Allah with their own money and themselves have the greatest

   degree to Allah, and those are the winners. (A verse from the Holy Quran.) And to raise the

   banner of no god but Allah, Muhammad is the Messenger of God. I am Captain Yadi Tuf. I would

   like to thank the association of the people of Madid Ahl al-Sham in Qatar and especially the brother

   Saad bin Saad al-Kabi for supporting us in the way to defeat the party of the devil and al-Assad

   criminal band in the city of Taran.”

           175.   Two days later, the Twitter account with the handle “@alkaabi_group,” created in

   Oman, shared the video and specifically thanked the Madid campaign and al-Kabi for their

   financial support:




   #3086029v1
                                                   32
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 33 of 66




           176.    The tweet translates as, “Special thanks to Saad al-Kabi your friendship

   evangelization to the mujahedeen of Syria ‘Battalion Imam Ibn Katheer’ Special thanks to the

   people of Madid Ahl al-Sham.”

           177.    The Twitter “bio” for the account “@alkaabi_group” states: “The tribe of Bani Ka'b

   is interested in the tribe's events and everything that pertains to it.”

           178.    Two months after al-Ali’s speech in the Doha Grand Mosque, the Madid campaign

   posted a video of fighters next to anti-aircraft artillery thanking Qatari donors who supported the

   purchase of the artillery.




   #3086029v1
                                                      33
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 34 of 66




            179.    In December 2013, the Washington Post reported that the Nusra Front specifically

   thanked the Madid campaign in August 2013 for raising money for its activities and cited the

   campaign as one of its preferred means of receiving donations.

            180.    The Madid campaign continued to raise money for the Nusra Front for more than a

   year after Mr. Schrier’s escape in July 2013.

            181.    In June 2014, CNN reported that Saad al-Kabi was still using the U.S.-based

   WhatsApp platform to solicit donations to the Madid campaign using the same fliers that appeared

   on Twitter no later than August of 2013, including the QIB account information, as alleged in

   paragraph 138.

            182.    Those fliers continued to direct donors outside Qatar to send money to al-Kabi’s

   QIB account.

            183.    The QIB account was still open and accepting donations intended for the Nusra

   Front at the time CNN reported on al-Kabi in June 2014.

            184.    In late 2014, the Qatar government finally shut down the Madid campaign. Two

   Qatari government officials—the Qatari ambassador to France and its Minister of Foreign Affairs

   (Khaled al-Attiyah)—told the French press that Qatar shut down the Madid campaign because it

   was “known for financing extremists in Syria.”

            185.    Qatar’s action came too late for Mr. Schrier. Mr. Schrier escaped well before the

   campaign was shut down, but after significant sums flowed from the Madid campaign to the Nusra

   Front.

            186.    A substantial portion of the Madid campaign’s donations to the Nusra Front flowed

   through al-Kabi’s QIB account.




   #3086029v1
                                                    34
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 35 of 66




           187.   Some of the money the Madid campaign raised was used for the Nusra Front’s acts

   of international terrorism.

           188.   In addition, due to money’s fungibility, the Madid campaign augmented the Nusra

   Front’s resources and thus enabled it to commit further acts of terrorism.

           189.   In June 2014, a CNN reporter showed clips of a conversation she had with al-Kabi

   about the Madid campaign, focusing on the campaign’s flyer detailing the cost of arming Syrian

   militants and promoting al-Kabi’s QIB account, to the then-Chairman of the U.S. House of

   Representatives Committee on Homeland Security, Michael McCaul. She asked whether he

   agreed that “money coming out of Qatar could end up being used to fuel the ambition, the dream,

   of attacks against the United States directly.” Chairman McCaul agreed with that statement.

           c.     QIB’s Use of the U.S. Financial System for the Madid Campaign

           190.   QIB uses U.S.-based correspondent accounts to access the U.S. financial system

   and to complete transactions with U.S., foreign, and other Qatari banks.

           191.   A correspondent bank is a financial institution that establishes an account for

   another financial institution to receive deposits from, or to make payments on behalf of, that other

   financial institution, or to handle other financial transactions related to that other financial

   institution. Foreign banks commonly use correspondent bank accounts to access the U.S. financial

   system. Foreign banks also commonly use U.S. correspondent accounts to complete transactions

   that originate and/or are completed outside the United States.

           192.   Another common use of correspondent accounts is to exchange currencies.

   Because of the U.S. dollar’s central position in the international financial system, it also often plays

   a role in currency exchange transactions between two currencies.




   #3086029v1
                                                     35
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 36 of 66




           193.   Correspondent banks also serve as intermediaries between banks that do not have

   relationships with one another but that share a relationship with the correspondent bank.

           194.   For example, if a Saudi bank received instructions from a customer to wire funds

   to QIB, and the Saudi bank did not have a relationship with QIB, the Saudi bank would find a

   correspondent bank that had a relationship with both it and QIB. The Saudi bank would then use

   its correspondent account to complete the transaction.

           195.   A bank outside of Qatar can identify and locate QIB using its “SWIFT” code,

   assigned by the Society for Worldwide Interbank Financial Telecommunication (SWIFT) network.

   The SWIFT network maintains information about banks that have correspondent relationships with

   each other.

           196.   QIB’s SWIFT code is QISBQAQA. This code appears in Twitter posts and on the

   flier circulated to solicit donations to the Madid campaign from outside Qatar, as alleged in

   paragraphs 127 and 141.

           197.   Madid campaign organizers included QIB’s SWIFT code on the poster for the

   purpose of attracting and facilitating donations from outside Qatar.

           198.   During the entire period of Mr. Schrier’s captivity with the Nusra Front, QIB

   maintained a correspondent account with Faisal Islamic Bank of Egypt, which in turn cleared U.S.

   dollar transactions through three New York banks: Deutsche Bank, JP Morgan, and Bank of New

   York Mellon.

           199.   During the entire period of Mr. Schrier’s captivity, QIB maintained a correspondent

   account with JPMorgan Chase Bank in New York. JPMorgan Chase Bank terminated the

   correspondent banking relationship in January 2014, about one year after Schrier’s kidnapping,

   due in part to suspicious transactions coming from QIB.


   #3086029v1
                                                   36
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 37 of 66




           200.   From at least June 2013 to the end of Mr. Schrier’s captivity, QIB maintained a

   correspondent account with Standard Chartered Bank in New York.

           201.   QIB’s correspondent accounts in New York allowed it to access the U.S. financial

   system, complete transactions in U.S. dollars and other currencies, and benefit from the stability

   and predictability of New York’s banking laws.

           202.   As alleged above, the Madid campaign involved actors and donors from across the

   globe, including one or more supporters in the United States.

           203.   QIB used one or more of its U.S. correspondent accounts to process Madid

   campaign donations to the al-Kabi account from outside Qatar. As in the example described in

   paragraph 194, donors in Saudi Arabia and elsewhere sent money to al-Kabi account to support

   the Madid campaign. QIB used its correspondent accounts to complete those transactions.

           204.   QIB’s use of U.S. correspondent accounts was necessary given the Madid

   campaign’s international reach. Accepting donations from outside Qatar was not a simple matter

   of moving funds from one account at the bank to another. Rather, the process entailed using the

   SWIFT network to coordinate international exchanges.

           205.   QIB maintained U.S. correspondent accounts for the very purpose of facilitating

   international transactions like those involved in the Madid campaign.

           IV.    QIB’s Knowledge of the Purpose of the al-Kabi Account

           206.   QIB was not a passive conduit for the Madid campaign’s fundraising.

           207.   Qatari law and QIB policy required customer due diligence at the time al-Kabi

   opened the account and continuous monitoring to detect suspicious transactions and prevent the

   account from being used to fund terrorism.




   #3086029v1
                                                  37
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 38 of 66




           208.   At all relevant times, QIB had anti-terrorism financing policies designed to make it

   aware when its services were used to finance terrorism.

           209.   In compliance with these policies, QIB would have known of al-Kabi’s use of the

   QIB account to finance the Nusra Front.

           210.   Terrorist finance expert David Andrew Weinberg has explained that the Madid

   campaign “was not simply a one-off effort by one or two radical extremists to fundraise for jihadi

   fighters in Syria. Rather, the organization was at one point arguably the most visible public

   fundraising campaign for Syrian relief in Qatar.”

           a.     QIB Anti-Terrorism Financing Policies Provided QIB with Knowledge of the
                  Purpose of the al-Kabi Account

           211.   At the time al-Kabi used the QIB account to fundraise for the Madid campaign,

   QIB had anti-terrorism financing policies in place.

           212.   QIB’s “Anti-Money Laundering & Terrorism Financing Policy & Procedures,”

   which were reviewed by multiple expert consultants and adopted by QIB’s Board of Directors,

   broadly stated that: “These policies and procedures are intended to prevent QIB's operations and

   activities from being used for unlawful purposes. To this end, it is imperative that QIB accepts

   only those customers whose identity and source of wealth and funds can be established as

   legitimate.”

           213.   Among the guiding principles of QIB’s anti-money laundering and anti-terrorism

   financing policies and procedures was that “QIB has an obligation to know its customers. This

   applies to all types of customers regardless of who they are, their personal status or the type of

   accounts/ services they require.”

           214.   QIB’s policies and procedures included:



   #3086029v1
                                                   38
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 39 of 66




                a.   Prior to opening an account, QIB policy required branch managers to verify

                     the identity of the person opening the account, the business of the person

                     opening the account, the purpose of the account, the expected source of

                     funds for the account, and the expected level of transactions for the account.

                b.   QIB policy prohibited opening accounts for minors without verifying the

                     identity of the parent, “in addition to carrying out the normal due diligence

                     procedures.”

                c.   QIB policy prohibited opening accounts for “charitable societies” unless the

                     non-profit had the approval of the Qatari Ministry of Social Affairs.

                     Further, QIB’s policies provided that “Board of directors’ approval is

                     required in order to enter into/ accept this type of business.”

                d.   QIB policy prohibited accepting customers “whose funds appear to be the

                     proceeds of or involved in an illegal activity as described by the Qatari

                     [Anti-Money Laundering] Law no (4) for 2010.”            Qatari Anti-Money

                     Laundering Law (4) of 2010 prohibits collecting funds to support terrorism

                     and requires banks to implement procedures to combat terrorism financing.

                e.   QIB policy required periodic monitoring of accounts to detect unusual

                     transactions or unusual patterns of transactions and suspend unusual or

                     suspicious transactions. QIB used an automated system to monitor accounts

                     and assess unusual transactions in light of the declared purpose of the

                     account.

                f.   QIB policy required heightened due diligence measures at any time a

                     customer made a “significant transaction,” defined as one-off or occasional


   #3086029v1
                                               39
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 40 of 66




                          transactions greater than 55,000 Qatari riyals or equivalent or wire transfers

                          above a prescribed limit of 4,000 Qatari riyals or equivalent.

                  g.      QIB policy required heightened due diligence for customers with a “higher

                          risk profile,” defined to include “[n]on-governmental organisations such as

                          charitable organisations.”

                  h.      QIB policy required assessing customer risk of financing terrorism at the

                          time an account was opened or whenever major profiling changes occurred

                          as QIB identified them through public announcements, sanctions, or local

                          and international media reports.

                  i.      QIB policy required frequent monitoring when account activities differed

                          from the declared purpose of the account at the start of the business

                          relationship.

           b.     The Circumstances Suggest an Agreement between QIB, al-Kabi, and the
                  Nusra Front

           215.   According to the U.S. Treasury designation of al-Kabi as a Specially Designated

   Global Terrorist, prior to 2014, the Nusra Front asked al-Kabi to set up donation campaigns in

   Qatar to raise money for the Front.

           216.   According to the U.S. Treasury designation, al-Kabi agreed to the Nusra Front

   request.

           217.   Al-Kabi effectively became a member and agent of the Nusra Front through that

   agreement, as alleged above.

           218.   Al-Kabi’s organization and supervision of the Madid campaign was spurred by the

   Nusra Front’s request.QIB expressly and tacitly agreed to assist al-Kabi and the Nusra Front by

   providing financial services to facilitate their fundraising efforts.

   #3086029v1
                                                     40
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 41 of 66




           219.   QIB’s due diligence policies and the information they yielded provide

   circumstantial evidence that QIB expressly and tacitly agreed with al-Kabi to allow him to use the

   QIB account to fundraise for the Nusra Front.

           220.   QIB’s due diligence policies and the information they yielded provide

   circumstantial evidence that QIB expressly or tacitly agreed with al-Kabi to disregard suspicious

   transactions flowing through the account to the Nusra Front, in violation of United States and

   Qatari anti-terrorism financing laws and regulations.

           221.   QIB’s failure to close the account for more than a year after it was publicly and

   repeatedly advertised as the preferred conduit for donations to the Nusra Front provides

   circumstantial evidence that it agreed with al-Kabi and the Nusra Front to disregard suspicious

   transactions and allow them unrestricted access to the account.

           222.   QIB also allowed al-Kabi, the Madid campaign, and the Nusra Front to use and

   benefit from QIB’s good name and reputation in Qatar and the Middle East, which provided

   assurance to potential donors to the Madid campaign that their funds would be held with a

   seemingly legitimate institution.

           223.   Upon information and belief, QIB knew based on its due diligence policies and the

   information they yielded that the essential goal of the conspiracy between itself, al-Kabi, and the

   Nusra Front was to commit acts of international terrorism in Syria.

           224.   Allowing the al-Kabi account to be used for Nusra Front fundraising and

   disregarding suspicious transactions that flowed through it furthered that essential goal by

   providing financial resources to the Nusra Front.

           225.   Allowing al-Kabi to use the QIB account in this way and disregarding suspicious

   transactions that flowed through it violated United States and Qatari anti-terrorism financing laws.


   #3086029v1
                                                   41
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 42 of 66




            V.     QIB’s Support of Ahrar al-Sham

            226.   In addition to individual donors, terrorist groups routinely turned to prominent

   charities to finance their operations around the time of Mr. Schrier’s capture.

            227.   Again, Qatar-based charities were especially notorious for supporting terrorist

   groups, including Al-Qaeda.

            228.   Just as the Madid campaign took advantage of Qatar’s permissive terrorism

   financing environment, others did too.

            229.   Qatar Charity’s activities fit the pattern of these general allegations.

            230.   Qatar Charity was founded in 1992 under the name Qatar Charitable Society and

   quickly became a preferred funding source for terrorists.

            231.   Osama bin Laden cited Qatar Charity as an Al-Qaeda funder in 1993.

            232.   Based on evidence and testimony before the House Committee on Financial

   Services Subcommittee on Oversight and Investigations, Qatar Charity “served a critical role in

   the Arab-Afghan terrorist infrastructure by laundering money originating from bank accounts

   belonging to bin Laden and his sympathetic patrons in the Arabian Gulf” and by “helping to move

   funds to areas where Al-Qaeda was carrying out operations.”

            233.   Qatar Charity also supported Al-Qaeda linked terrorist organizations around the

   globe.

            234.   Qatar Charity funded Jamatul-ul-Mujahedeen Bangladesh, an Islamist terror

   organization.

            235.   Jamatul-ul-Mujahedeen Bangladesh has perpetrated a host of terroristic acts,

   including multiple bombings and the assassination of Bangladeshi judges.




   #3086029v1
                                                     42
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 43 of 66




           236.   Qatar Charity also supported Al-Qaeda affiliates in northern Mali in 2012 and 2013,

   when that part of the country was overrun by Islamist terrorists.

           237.   Qatar Charity actively supported Nusra Front ally Ahrar al-Sham, the group that

   held Mr. Schrier “in trust” for the Nusra Front from May 5 to June 20, 2013.

           238.   In late December 2012, the Syrian Islamic Front, a coalition of militant Islamist

   groups of which Ahrar al-Sham was the dominant member, made a video announcing its formation

   that demonstrates the links between Ahrar al-Sham and Qatar Charity.

           239.   The video opens with Syrian Islamic Front fighters reading a statement that makes

   clear the group used purported humanitarian assistance to drum up public support: “The Front

   pursues its goals through a variety of tools, including military mobilization aimed at toppling the

   regime, as well as the expansion of security and community mobilization in its different guises,

   including political, missionary, educational, and humanitarian relief, in conformity with Islamic

   law.”

           240.   The video then shows Syrian Islamic Front fighters blowing up buildings, buses,

   and cars, and brandishing automatic weapons and rocket-propelled grenades. Following this

   montage, the video shows Syrian Islamic Front Members in front of what appears to be bags of

   food and boxes of supplies, holding a banner that reads “Qatar Charity” and “Syria Relief 2012,”

   including the Qatar Charity logo. The video describes this as “community mobilization.” A

   narrator says, “Thanks to the Qatar Charity foundation and to the foundations associated with it

   for the aid and assistance that reached [unintelligible].”

           241.   Taken as a whole, the Syrian Islamic Front video displays the group’s extreme

   violence and disregard for human life, makes clear that the group’s supervision of “humanitarian”

   efforts is a tool to mobilize community support for the group, and thanks Qatar Charity and Qatar


   #3086029v1
                                                    43
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 44 of 66




   Charity’s donors for assisting such mobilization efforts. This was the “Syria Relief” effort QIB

   openly supported with money and free publicity in the bank’s own publications.

           242.   The video also highlights the collaboration between Qatar Charity and the Turkish

   Humanitarian Relief Foundation (“IHH”), whose banners appear next to Qatar Charity’s in the

   video. These organizations continued to partner to support the Syrian Islamic Front and Ahrar al-

   Sham, for example by supporting field hospitals to treat and provide non-medical services to

   wounded Ahrar al-Sham, Nusra Front and Syrian Islamic Front fighters.

           243.    Qatar Charity’s collaboration with IHH is troubling because of IHH’s influence in

   Syria and its ties to Ahrar al-Sham. As a spokesman for the human rights group Violations

   Documentation Centre explained in 2016, “IHH controls everything in Syria and is really close to

   Ahrar al Sham.”

           244.   Terrorist groups gain supporters and legitimacy from doing “humanitarian” work.

           245.   A 2016 report in the International Business Times stated that Ahrar al-Sham and

   the Nusra Front “continue to recruit from the local population not only because of their military

   successes but also because of the social services they provide. . . . Meanwhile, ‘societal

   development’ is also one of the main clauses of the Syrian Islamic Front’s Charter.”

           246.   In January 2011, press reports stated that the Israel Money Laundering and Terror

   Financing Prohibition Authority blacklisted both Qatar Charity and IHH as entities contaminated

   with funds related to terrorism.

           247.   Qatar Charity officials also have ties to Nusra Front supporters al-Kabi and al-

   Kawari.

           248.   Qatar Charity’s coordinator for Syrian relief, Mohammad Jassim al-Sulaiti, worked

   with al-Kabi and al-Kawari to fundraise to support the Nusra Front.


   #3086029v1
                                                  44
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 45 of 66




             249.   Al-Sulaiti was blacklisted for his support of terrorism for his support of Syrian

   terrorists by Saudi Arabia, the United Arab Emirates, Egypt, and Bahrain.

             250.   Notwithstanding Qatar Charity’s blatant pattern of funding terrorism, QIB donated

   large sums to it before and during Mr. Schrier’s captivity.

             251.   According to QIB’s 2012 Corporate Social Responsibility Report, QIB gave Qatar

   Charity a “sizeable donation” to fund its work in Somalia.           QIB’s 2012 Corporate Social

   Responsibility Report stated that Qatar Charity’s “Public Relation Manager” “thanked QIB for

   their cooperation and constant support for Qatar Charity’s activities.”

             252.   According to QIB’s 2013 Corporate Social Responsibility Report, QIB gave Qatar

   Charity 500,000 Qatari riyals to fund its work in Syria.

             253.   Some of this money reached Ahrar al-Sham, either in the form of cash or supplies.

             254.   In addition, due to money’s fungibility, QIB’s donations augmented Qatar

   Charity’s resources and thus enabled it to support Ahrar al-Sham.

             255.   Given Qatar Charity’s open support of Syrian terrorist groups, QIB knew its

   donations to Qatar Charity would support Ahrar al-Sham and the Syrian Islamic Front.

             256.   QIB also maintained eight bank accounts for Qatar Charity.

             257.   Qatar Charity used these accounts to fund terrorist groups in Syria.

             258.   Around the period of Mr. Schrier’s captivity, QIB used its U.S. correspondent

   accounts to send funds to and receive funds from other foreign and Qatari banks on Qatar Charity’s

   behalf.

             259.   To use QIB’s riyal donation to Qatar Charity’s aid to terrorist in Syria, Qatar

   Charity had to exchange the Qatari riyal for other currencies. Currency exchange is a common




   #3086029v1
                                                     45
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 46 of 66




   use of U.S. correspondent accounts, as alleged above. As with the Madid campaign, Qatar

   Charity’s international transactions necessitated the use of U.S. correspondent accounts.

           260.   In the period leading up to Schrier’s kidnapping, QIB processed at least one

   payment on behalf of Qatar Charity to known terrorism supporters using its correspondent account

   with JPMorgan Chase Bank.

           261.   During the period of Mr. Schrier’s captivity, QIB processed one or more

   transactions for Qatar Charity through its correspondent account with JPMorgan Chase. Bank

           262.   Around the period of Mr. Schrier’s captivity, QIB processed one or more

   transactions for Qatar Charity through its correspondent account with Standard Chartered Bank.

           263.   QIB knew based on its due diligence policies and the information they yielded that

   Qatar Charity funded terrorist groups around the world.

           264.   This evidence supports the inference that QIB agreed, expressly or tacitly, with

   Qatar Charity and Ahrar al-Sham to bring about acts of international terrorism in Syria.

           265.   QIB’s donations furthered that essential goal by providing financial support to

   Ahrar al-Sham.




   #3086029v1
                                                   46
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 47 of 66




                                        CLAIMS FOR RELIEF

                                                  Count One

                   Violation of the Anti-Terrorism Act, 18 U.S.C. §§ 2333(a), 2339B
                      (Primary Liability—Material Support of the Nusra Front)

           266.    Mr. Schrier incorporates the allegations in paragraphs 1 through 265 as if fully set

   forth herein.

           267.    QIB knowingly provided and conspired with Saad bin Saad al-Kabi to provide

   material support to a designated foreign terrorist organization in violation of 18 U.S.C. § 2339B,

   a United States criminal statute, by allowing al-Kabi to use his minor son’s QIB account to funnel

   donations from the Madid Ahl al-Sham campaign to the Nusra Front, a designated foreign terrorist

   organization.

           268.    QIB knew or recklessly disregarded a substantial risk that al-Kabi was using the

   account to funnel donations from the Madid Ahl al-Sham campaign to the Nusra Front.

           269.    In addition, QIB knowingly provided and conspired with Qatar Charity to provide

   material support to a designated foreign terrorist organization in violation of 18 U.S.C. § 2339B,

   a United States criminal statute, by making a donation to Qatar Charity to support Ahrar al-Sham

   and the Syrian Islamic Front, which fought alongside and shared resources with the Nusra Front,

   a designated foreign terrorist organization.

           270.    Upon information and belief, Ahrar al-Sham’s and the Nusra Front’s alliance was

   such that support of Ahrar al-Sham also supported the Nusra Front.

           271.    QIB knew or recklessly disregarded a substantial risk that its donation to Qatar

   Charity would support Ahrar al-Sham, and thereby support the Nusra Front.

           272.    QIB knew the Nusra Front was a terrorist organization that at all times targeted

   Americans in Syria.

   #3086029v1
                                                     47
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 48 of 66




           273.   QIB’s material support of the Nusra Front involved acts dangerous to human life in

   that QIB knew or recklessly disregarded a substantial risk that donations to the Nusra Front would

   augment the Nusra Front’s resources and thereby enable the Nusra Front to kill, harm, or kidnap

   people in Syria.

           274.   QIB’s material support of the Nusra Front objectively appears to have been

   intended to (a) intimidate and coerce the civilian populations of Syria and the United States, (b)

   influence the policy of the Syrian and United States governments by intimidation and coercion,

   and (c) affect the conduct of the Syrian and United States governments by mass destruction,

   assassination, and kidnapping.

           275.   QIB’s material support of the Nusra Front occurred primarily outside the territorial

   jurisdiction of the United States.

           276.   QIB’s material support of the Nusra Front was an act of international terrorism as

   defined in 18 U.S.C. § 2331(1).

           277.   Mr. Schrier, a United States national, was injured in his person and property by

   reason of QIB’s material support of the Nusra Front.

           278.   QIB’s material support of the Nusra Front proximately caused Mr. Schrier’s

   injuries, and Mr. Schrier’s injuries were a reasonably foreseeable result of QIB’s conduct.

           279.   Mr. Schrier suffered physical, emotional, and economic injuries proximately

   caused by QIB’s material support of the Nusra Front. Mr. Schrier also suffered injury to his

   property proximately caused by QIB’s material support of the Nusra Front.

           280.   Mr. Schrier is entitled to recover economic and non-economic damages from QIB

   for its violation of 18 U.S.C. §§ 2333(a) and 2339B.




   #3086029v1
                                                   48
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 49 of 66




                                                Count Two

                     Violation of the Anti-Terrorism Act, 18 U.S.C. §§ 2333(a), 2339A
                        (Primary Liability—Material Support of Ahrar al-Sham)

              281.   Mr. Schrier incorporates the allegations in paragraphs 1 to 265 as if fully alleged

   herein.

              282.   QIB provided material support and conspired with Qatar Charity to provide

   material support to Ahrar al-Sham knowing or intending the material support would be used to

   violate 18 U.S.C. §§ 1203 and 2332b, in violation of 18 U.S.C. § 2339A, a United States criminal

   statute.

              283.   QIB provided material support and conspired with Qatar Charity to provide

   material support to Ahrar al-Sham by giving Qatar Charity 500,000 Qatari riyals.

              284.   QIB knew or intended some of the money it gave Qatar Charity would reach Ahrar

   al-Sham and would be used by Ahrar al-Sham to violate 18 U.S.C. §§ 1203 and 2332b.

              285.   QIB’s providing and conspiring with Qatar Charity to provide material support

   involved acts dangerous to human life in that QIB knew or recklessly disregarded a substantial

   risk that donations to Ahrar al-Sham would augment Ahrar al-Sham’s resources and thereby enable

   Ahrar al-Sham to kill, maim, or kidnap people in Syria.

              286.   QIB’s material support of the Ahrar al-Sham objectively appears to have been

   intended to (a) intimidate and coerce the civilian populations of Syria and the United States, (b)

   influence the policy of the Syrian and United States governments by intimidation and coercion,

   and (c) affect the conduct of the Syrian and United States governments by mass destruction,

   assassination, and kidnapping.

              287.   QIB’s material support of Ahrar al-Sham occurred primarily outside the territorial

   jurisdiction of the United States.

   #3086029v1
                                                     49
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 50 of 66




           288.    QIB’s material support of Ahrar al-Sham was an act of international terrorism as

   defined in 18 U.S.C. § 2331(1).

           289.    Mr. Schrier, a United States national, was injured in his person and property by

   reason of QIB’s material support of Ahrar al-Sham.

           290.    QIB’s material support of Ahrar al-Sham proximately caused Mr. Schrier’s injuries,

   and Mr. Schrier’s injuries were a reasonably foreseeable result of QIB’s conduct.

           291.    Mr. Schrier suffered physical, emotional, and mental injuries proximately caused

   by QIB’s material support of Ahrar al-Sham.

           292.    Mr. Schrier is entitled to recover economic and non-economic damages from QIB

   for its violation of 18 U.S.C. §§ 2333(a) and 2339A.

       Allegations Common to Aiding and Abetting and Conspiring with the Nusra Front in
                   Violation of the Anti-Terrorism Act (Counts Three and Four)

           293.    Mr. Schrier incorporates the allegations in paragraphs 1 through 265 as if fully set

   forth herein.

           294.    The Nusra Front’s kidnapping, hostage taking, torture, assault, battery, and

   extortion of Mr. Schrier involved violent acts and acts dangerous to human life that violated the

   criminal laws of the United States or of any State, or would have violated those laws if committed

   within the jurisdiction of the United States or of any State. In particular, kidnapping violates 18

   U.S.C. § 1201 and Fla. Stat. § 787.01; hostage taking violates 18 U.S.C. § 1203; torture violates

   18 U.S.C. § 2340A; assault violates 18 U.S.C. § 113 and Fla. Stat. §§ 784.011, 784.021; battery

   violates 18 U.S.C. § 113 and Fla. Stat. §§ 784.03, 784.045; and extortion violates Fla. Stat.

   § 863.05. The Nusra Front’s kidnapping further constitutes attempted kidnapping of an officer of

   the United States, in violation of 18 U.S.C. §§ 1114, 1201(a)(5), in that the Nusra Front believed

   Mr. Schrier was a CIA agent.

   #3086029v1
                                                    50
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 51 of 66




           295.   The Nusra Front’s kidnapping, hostage taking, torture, assault, battery, and

   extortion of Mr. Schrier appear to have been intended to (a) intimidate or coerce the civilian

   population of the United States, (b) influence the policy of the Qatari and United States

   governments by intimidation and coercion, and (c) affect the conduct of the Qatari and United

   States governments by kidnapping. In particular, and among other things, the Nusra Front’s

   kidnapping, torture, and false imprisonment of Mr. Schrier appears to have been intended to (a)

   intimidate United States civilians who sought to report on the Syrian Civil War, (b) influence the

   Qatari government’s policy of paying ransom for Western hostages and the United States

   government’s policy of refusing to pay ransom to terrorists, and (c) affect the conduct of the Qatari

   and United States governments by inducing them to pay ransom for Mr. Schrier.

           296.   The Nusra Front’s kidnapping, hostage taking, torture, assault, battery, and

   extortion of Mr. Schrier occurred primarily outside the territorial jurisdiction of the United States.

           297.   The Nusra Front’s kidnapping, hostage taking, torture, battery, and extortion of Mr.

   Schrier were acts of international terrorism as defined in 18 U.S.C. § 2331(1).

           298.   Mr. Schrier was injured in his person and property by reason of the Nusra Front’s

   acts of international terrorism.      He suffered economic, physical, and emotional injuries

   proximately caused by the Nusra Front’s acts of international terrorism. He also suffered injury

   to his property proximately caused by the Nusra Front’s acts of international terrorism.

           299.   At all times relevant to the complaint, the Nusra Front was designated a foreign

   terrorist organization under 8 U.S.C. § 1189, as alleged in paragraph 26.

           300.   Mr. Schrier is a United States national and was a United States national at the time

   the Nusra Front kidnapped and tortured him.




   #3086029v1
                                                    51
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 52 of 66




            301.   QIB is liable under the Anti-Terrorism Act for the Nusra Front’s acts of

   international terrorism because QIB aided and abetted the Nusra Front’s acts of international

   terrorism and conspired with the Nusra Front to commit acts of international terrorism.

                                              Count Three

                       Violation of the Anti-Terrorism Act, 18 U.S.C. § 2333(d)
                            (Aiding and Abetting Liability—Nusra Front)

            302.   Mr. Schrier incorporates the allegations in paragraphs 1 to 265 and paragraphs 293

   to 301 as if fully alleged herein.

            303.   QIB aided and abetted and knowingly provided substantial assistance to the Nusra

   Front by allowing Saad bin Saad al-Kabi to use its financial services to fundraise for the Nusra

   Front.

            304.   QIB further aided and abetted and knowingly provided substantial assistance to the

   Nusra Front by donating to Qatar Charity to support Ahrar al-Sham and the Syrian Islamic Front,

   which fought alongside and shared resources with the Nusra Front.

            305.   Upon information and belief, Ahrar al-Sham’s and the Nusra Front’s alliance was

   such that support of Ahrar al-Sham also supported the Nusra Front.

            306.   QIB was generally aware of and knew of its role in financing the Nusra Front’s acts

   of international terrorism.

            307.   QIB knowingly and substantially assisted the Nusra Front’s acts of international

   terrorism by offering financial services to supporters of the Nusra Front’s terrorism operations

   over a period beginning at least in May 2013 and continuing through late 2014.

            308.   Mr. Schrier is entitled to recover economic and non-economic damages from QIB

   for QIB’s violation of 18 U.S.C. § 2333(d).



   #3086029v1
                                                   52
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 53 of 66




                                               Count Four

                       Violation of the Anti-Terrorism Act, 18 U.S.C. § 2333(d)
                                 (Conspiracy Liability – Nusra Front)

            309.   Mr. Schrier incorporates the allegations in paragraphs 1 to 265 and paragraphs 293

   to 301 as if fully alleged herein.

            310.   QIB conspired with the Nusra Front, Saad bin Saad al-Kabi, Qatar Charity, Ahrar

   al-Sham, and others to bring about acts of international terrorism in Syria, including kidnapping

   Americans.

            311.   Al-Kabi joined the conspiracy by agreeing, expressly or tacitly, with a

   representative of the Nusra Front to raise funds for the Nusra Front’s acts of international terrorism.

            312.   QIB joined the conspiracy by agreeing, expressly or tacitly, to allow al-Kabi to use

   an account in his minor son’s name for the purpose of funneling donations to support the Nusra

   Front in violation of 18 U.S.C. § 2339B, Qatari anti-terrorism financing laws, and its own policies.

            313.   QIB also agreed, expressly or tacitly, to disregard suspicious transactions in the al-

   Kabi account in order to facilitate the flow of money from the account to the Nusra Front in

   violation of 18 U.S.C. § 2339B, Qatari anti-terrorism financing laws, and its own policies.

            314.   QIB knew that by agreeing to allow al-Kabi to use this account for terrorism

   fundraising and disregard suspicious transactions it was joining a conspiracy with al-Kabi and the

   Nusra Front that had the essential goal of committing acts of international terrorism, including

   kidnapping Americans.

            315.   QIB’s association with al-Kabi connected it to the conspiracy involving the Nusra

   Front.




   #3086029v1
                                                     53
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 54 of 66




           316.   QIB’s allowing al-Kabi to use the account for terrorist fundraising furthered the

   conspiracy’s goals by facilitating donations to the Nusra Front to fund its acts of international

   terrorism, including kidnapping Americans.

           317.   QIB’s disregarding suspicious transactions that flowed through the al-Kabi account

   furthered the conspiracy’s goals by shielding al-Kabi and the Nusra Front’s fundraising efforts

   from scrutiny by the authorities.

           318.   Qatar Charity joined the conspiracy by agreeing, expressly or tacitly, to supply

   Ahrar al-Sham and the Syrian Islamic Front, which fought alongside and shared resources with

   the Nusra Front.

           319.   Upon information and belief, Ahrar al-Sham’s and the Nusra Front’s alliance was

   such that support of Ahrar al-Sham also supported the Nusra Front.

           320.   QIB also joined the conspiracy by agreeing, expressly or tacitly, to donate funds

   for Qatar Charity to use to supply Ahrar al-Sham and the Syrian Islamic Front, and, by extension,

   the Nusra Front.

           321.   QIB knew that by donating to Qatar Charity it was joining a conspiracy that had

   the essential goal of committing acts of international terrorism, including kidnapping Americans.

           322.   QIB’s association with Qatar Charity further connected it to the conspiracy

   involving the Nusra Front.

           323.   QIB’s donation furthered the conspiracy’s goals by enabling Qatar Charity to

   supply Ahrar al-Sham and the Syrian Islamic Front, and, by extension, the Nusra Front.

           324.   QIB remained part of the conspiracy at least through late 2014 by leaving the al-

   Kabi account open and available to funnel donations to the Nusra Front.




   #3086029v1
                                                  54
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 55 of 66




           325.   The acts of international terrorism the Nusra Front committed against Mr. Schrier

   were overt acts done in furtherance of the conspiracy between QIB, the Nusra Front, al-Kabi, Qatar

   Charity, and Ahrar al-Sham to bring about acts of international terrorism in Syria.

           326.   Mr. Schrier is entitled to recover economic and non-economic damages from QIB

   for its violation of 18 U.S.C. § 2333(d).

       Allegations Common to Aiding and Abetting and Conspiring with Ahrar al-Sham in
                    Violation of the Anti-Terrorism Act (Counts Five and Six)

           327.   Mr. Schrier incorporates paragraphs 1 through 265 as if fully set forth herein.

           328.   Ahrar al-Sham’s kidnapping and hostage taking of Mr. Schrier involved violent

   acts and acts dangerous to human life that violated the criminal laws of the United States or of any

   State, or would have violated those laws if committed within the jurisdiction of the United States

   or of any State. In particular, kidnapping violates 18 U.S.C. § 1201 and Fla. Stat. § 787.01, and

   hostage taking violates 18 U.S.C. § 1203.       Ahrar al-Sham’s kidnapping further constitutes

   attempted kidnapping of an officer of the United States, in violation of 18 U.S.C. §§ 1114,

   1201(a)(5), in that Ahrar al-Sham believed Mr. Schrier was a CIA agent.

           329.   Ahrar al-Sham’s kidnapping and hostage taking of Mr. Schrier appear to have been

   intended to (a) intimidate or coerce the civilian population of the United States; (b) influence the

   policy of the Qatari and United States governments by intimidation and coercion; (c) affect the

   conduct of the Qatari and United States governments by kidnapping. In particular, Ahrar al-

   Sham’s kidnapping and hostage taking appears to have been intended to (a) intimidate United

   States civilians who sought to report on the Syrian Civil War, (b) influence the Qatari

   government’s policy of paying ransom for Western hostages and the United States government’s

   policy of refusing to pay ransom to terrorists, and (c) affect the conduct of the Qatari and United

   States governments by inducing them to pay ransom for Mr. Schrier.

   #3086029v1
                                                   55
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 56 of 66




           330.    Ahrar al-Sham’s kidnapping and hostage taking of Mr. Schrier occurred primarily

   outside the territorial jurisdiction of the United States.

           331.    Ahrar al-Sham’s kidnapping and hostage taking were acts of international terrorism

   as defined in 18 U.S.C. § 2331(1).

           332.    Mr. Schrier was injured in his person and property by reason of Ahrar al-Sham acts

   of international terrorism. He suffered economic, physical, and emotional injuries proximately

   caused by the Ahrar al-Sham acts of international terrorism.

           333.    Ahrar al-Sham’s acts of international terrorism were planned and/or authorized by

   the Nusra Front, a designated foreign terrorist organization under 8 U.S.C. § 1189, as alleged in

   paragraph 26.

                                                Count Five

                       Violation of the Anti-Terrorism Act, 18 U.S.C. § 2333(d)
                          (Aiding and Abetting Liability—Ahrar al-Sham)

           334.    Mr. Schrier incorporates the allegations in paragraphs 1 to 265 and paragraphs 327

   to 333 as if fully alleged herein.

           335.    QIB aided and abetted and knowingly provided substantial assistance to Ahrar al-

   Sham’s acts of international terrorism.

           336.    QIB was generally aware of and knew of its role in financing Ahrar al-Sham’s acts

   of international terrorism.

           337.    QIB knowingly and substantially assisted Ahrar al-Sham’s acts of international

   terrorism by, among other things, donating 500,000 Qatari riyals to Qatar Charity in 2013 knowing

   or intending the money would support Ahrar al-Sham.

           338.    Mr. Schrier is entitled to recover economic and non-economic damages from QIB

   for QIB’s violation of 18 U.S.C. § 2333(d).

   #3086029v1
                                                     56
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 57 of 66




                                                 Count Six

            Violation of the Anti-Terrorism Act (Conspiracy Liability—Ahrar al-Sham)

           339.    Mr. Schrier incorporates the allegations in paragraphs 1 to 265 and paragraphs 327

   to 333 as if fully alleged herein.

           340.    QIB conspired with Qatar Charity, Ahrar al-Sham, the Nusra Front, and others to

   bring about acts of international terrorism in Syria, including kidnapping Americans.

           341.    QIB joined the conspiracy by agreeing, expressly or tacitly, to donate 500,000

   Qatari riyals to Qatar Charity for the purpose of supporting Ahrar al-Sham in violation of 18 U.S.C.

   § 2339A, Qatari anti-terrorism financing laws, and its own policies.

           342.    QIB knew that by agreeing to donate 500,000 Qatari riyals to Qatar Charity that it

   was joining a conspiracy with Qatar Charity, Ahrar al-Sham, the Nusra Front, and others that had

   the essential goal of committing acts of international terrorism, including kidnapping Americans.

           343.    QIB’s association with Qatar Charity connected it to the conspiracy involving

   Ahrar al-Sham.

           344.    QIB’s furthered the conspiracy’s goals by donating 500,000 Qatari riyals for Qatar

   Charity to fund Ahrar al-Sham’s acts of international terrorism, including kidnapping Americans.

           345.    The acts of international terrorism Ahrar al-Sham committed against Mr. Schrier

   were overt acts done in furtherance of the conspiracy between QIB, Ahrar al-Sham, the Nusra

   Front, and others to bring about acts of international terrorism in Syria.

           346.    Mr. Schrier is entitled to recover economic and non-economic damages from QIB

   for QIB’s violation of 18 U.S.C. § 2333(d).




   #3086029v1
                                                    57
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 58 of 66




                                                 Count Seven

                    Aiding and Abetting False Imprisonment (State Law—Nusra Front)

             347.     Mr. Schrier incorporates the allegations of paragraphs 1 to 265 as if fully alleged

   herein.

             348.     The Nusra Front intentionally confined Mr. Schrier for 211 days, including 46 days

   when Ahrar al-Sham held him for the Nusra front.

             349.     Mr. Schrier was conscious of the confinement and did not consent to it; the Nusra

   Front did not have a privilege to confine Mr. Schrier; and the confinement was otherwise

   unwarranted or unreasonable under the circumstances.

             350.     QIB knew or should have known the Nusra Front was falsely imprisoning

   Americans in Syria. QIB acted willfully, wantonly, recklessly, or with deliberate disregard to the

   Nusra Front’s false imprisonment of Americans in Syria, including Mr. Schrier.

             351.     QIB substantially assisted and encouraged the Nusra Front’s false imprisonment of

   Americans, including Mr. Schrier.

             352.     As a result of the false imprisonment, Mr. Schrier suffered physical injury, fear,

   terror, anxiety, emotional and psychological distress, and loss of liberty.

             353.     Mr. Schrier did not and could not have known with the exercise of reasonable

   diligence of QIB’s wrongdoing or that QIB caused his injuries within the applicable statute of

   limitations.

             354.     Mr. Schrier is entitled to recover economic and non-economic damages, including

   punitive damages, from QIB for QIB’s aiding and abetting the Nusra Front’s false imprisonment.




   #3086029v1
                                                      58
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 59 of 66




                                               Count Eight

                Aiding and Abetting False Imprisonment (State Law—Ahrar al-Sham)

             355.   Mr. Schrier incorporates the allegations of paragraphs 1 to 265 as if fully alleged

   herein.

             356.   Ahrar al-Sham intentionally confined Mr. Schrier for 46 days.

             357.   Mr. Schrier was conscious of the confinement and did not consent to it; Ahrar al-

   Sham did not have a privilege to confine Mr. Schrier; and the confinement was otherwise

   unwarranted and unreasonable under the circumstances.

             358.   QIB knew or should have known Ahrar al-Sham was falsely imprisoning

   Americans in Syria. QIB acted willfully, wantonly, recklessly, or with deliberate disregard to

   Ahrar al-Sham’s false imprisonment of Americans in Syria, including Mr. Schrier.

             359.   QIB substantially assisted and encouraged Ahrar al-Sham’s false imprisonment of

   Americans, including Mr. Schrier.

             360.   As a result of the false imprisonment, Mr. Schrier suffered physical injury, fear,

   terror, anxiety, emotional and psychological distress, and loss of liberty.

             361.   Mr. Schrier did not and could not have known with the exercise of reasonable

   diligence of QIB’s wrongdoing or that QIB caused his injuries within the applicable statute of

   limitations.

             362.   Mr. Schrier is entitled to recover economic and non-economic damages, including

   punitive damages, from QIB for QIB’s aiding and abetting Ahrar al-Sham’s false imprisonment.




   #3086029v1
                                                    59
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 60 of 66




                                               Count Nine

   Aiding and Abetting Intentional Infliction of Emotional Distress (State Law—Nusra Front)

             363.   Mr. Schrier incorporates the allegations of paragraphs 1 to 265 as if fully alleged

   herein.

             364.   The Nusra Front engaged in extreme and outrageous conduct with the intent to

   cause Mr. Schrier severe emotional distress by, among other things, torturing him, depriving him

   of food and water, and confining him in facilities without adequate ventilation, heat, light, water,

   or bathrooms.

             365.   Mr. Schrier suffered severe emotional distress due to the Nusra Front’s extreme and

   outrageous conduct.

             366.   QIB knew or should have known the Nusra Front was intentionally inflicting

   emotional distress on Americans in Syria. QIB acted willfully, wantonly, recklessly, or with

   deliberate disregard to the Nusra Front’s intentional infliction of emotional distress on Americans

   in Syria, including Mr. Schrier.

             367.   QIB substantially assisted and encouraged the Nusra Front’s intentional infliction

   of emotional distress on Americans, including Mr. Schrier.

             368.   Mr. Schrier did not and could not have known with the exercise of reasonable

   diligence of QIB’s wrongdoing or that QIB caused his injuries within the applicable statute of

   limitations.

             369.   Mr. Schrier is entitled to recover economic and non-economic damages, including

   punitive damages, from QIB for QIB’s aiding and abetting the Nusra Front’s intentional infliction

   of emotional distress.




   #3086029v1
                                                    60
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 61 of 66




                                                Count Ten

                    Aiding and Abetting Intentional Infliction of Emotional Distress
                                    (State Law—Ahrar al-Sham)

             370.   Mr. Schrier incorporates the allegations of paragraphs 1 to 265 as if fully alleged

   herein.

             371.   Ahrar al-Sham terrorists engaged in extreme and outrageous conduct with the intent

   to cause Mr. Schrier severe emotional distress by, among other things, confining him in facilities

   without adequate ventilation, heat, light, water, or bathrooms.

             372.   Mr. Schrier suffered severe emotional distress due to Ahrar al-Sham’s extreme and

   outrageous conduct.

             373.   QIB knew or should have known Ahrar al-Sham was intentionally inflicting

   emotional distress on Americans in Syria. QIB acted willfully, wantonly, recklessly, or with

   deliberate disregard to Ahrar al-Sham’s intentional infliction of emotional distress on Americans

   in Syria, including Mr. Schrier.

             374.   QIB substantially assisted and encouraged Ahrar al-Sham’s intentional infliction of

   emotional distress of Americans, including Mr. Schrier.

             375.   Mr. Schrier did not and could not have known with the exercise of reasonable

   diligence of QIB’s wrongdoing or that QIB caused his injuries within the applicable statute of

   limitations.

             376.   Mr. Schrier is entitled to recover economic and non-economic damages, including

   punitive damages, from QIB for QIB’s aiding and abetting Ahrar al-Sham’s intentional infliction

   of emotional distress.




   #3086029v1
                                                    61
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 62 of 66




                                                Count Eleven

                        Aiding and Abetting Battery (State Law—Nusra Front)

             377.   Mr. Schrier incorporates the allegations of paragraphs 1 to 265 as if fully alleged

   herein.

             378.   The Nusra Front intentionally made offensive bodily contact with Mr. Schrier by

   torturing him.

             379.   QIB knew or should have known the Nusra Front was battering Americans in Syria

   by torturing them. QIB acted willfully, wantonly, recklessly, or with deliberate disregard to the

   Nusra Front’s battery of Americans in Syria, including Mr. Schrier.

             380.   QIB substantially assisted and encouraged the Nusra Front’s battery of Americans,

   including Mr. Schrier.

             381.   As a result of the battery, Mr. Schrier suffered physical injury, fear, terror, anxiety,

   and emotional and psychological distress.

             382.   Mr. Schrier did not and could not have known with the exercise of reasonable

   diligence of QIB’s wrongdoing or that QIB caused his injuries within the applicable statute of

   limitations.

             383.   Mr. Schrier is entitled to recover economic and non-economic damages, including

   punitive damages, from QIB for QIB’s aiding and abetting the Nusra Front’s battery.




   #3086029v1
                                                      62
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 63 of 66




                                                Count Twelve

                                       Aiding and Abetting Assault
                                        (State Law—Nusra Front)

             384.   Mr. Schrier incorporates the allegations of paragraphs 1 to 265 as if fully alleged

   herein.

             385.   The Nusra Front intentionally put Mr. Schrier in apprehension of imminent harmful

   or offensive contact by torturing him.

             386.   QIB knew or should have known the Nusra Front was assaulting Americans in Syria

   by torturing them. QIB acted willfully, wantonly, recklessly, or with deliberate disregard to the

   Nusra Front’s assault on Americans in Syria, including Mr. Schrier.

             387.   QIB substantially assisted and encouraged the Nusra Front’s assault on Americans,

   including Mr. Schrier.

             388.   As a result of the assault, Mr. Schrier suffered physical injury, fear, terror, anxiety,

   and emotional and psychological distress.

             389.   Mr. Schrier did not and could not have known with the exercise of reasonable

   diligence of QIB’s wrongdoing or that QIB caused his injuries within the applicable statute of

   limitations.

             390.   Mr. Schrier is entitled to recover economic and non-economic damages, including

   punitive damages, from QIB for QIB’s aiding and abetting the Nusra Front’s assault.

                                              JURY DEMAND

             Per Federal Rule of Civil Procedure 38(b), Mr. Schrier demands a trial by jury on all issues

   so triable.




   #3086029v1
                                                      63
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 64 of 66




                                      PRAYER FOR RELIEF

           WHEREFORE, Mr. Schrier respectfully prays this Court grant relief against QIB and in

   his favor as follows:

           (a)    Enter judgment against QIB finding it liable under the Anti-Terrorism Act, 18

                  U.S.C. § 2333, and applicable state law;

           (b)    Award Mr. Schrier compensatory and punitive damages to the maximum extent

                  permitted by law, and treble any compensatory damages awarded under the Anti-

                  Terrorism Act pursuant to 18 U.S.C. § 2333(a);

           (c)    Award Mr. Schrier his litigation expenses, including reasonable attorneys’ fees and

                  costs of investigation and litigation incurred in this matter pursuant to 18 U.S.C.

                  § 2333(a);

           (d)    Award Mr. Schrier pre-judgment and post-judgment interest; and

           (e)    Grant Mr. Schrier such other and further relief as may be just and proper.

    Dated: October 6, 2020                    Respectfully submitted,



                                              /s/ John H. Rains IV
                                              John H. Rains IV
                                              Georgia Bar No. 556052, Florida Bar No. 56859
                                              Kamal Ghali
                                              Georgia Bar No. 805055 (admitted pro hac vice)
                                              Matthew R. Sellers
                                              Georgia Bar No. 691202 (admitted pro hac vice)
                                              rains@bmelaw.com
                                              ghali@bmelaw.com
                                              sellers@bmelaw.com
                                              BONDURANT, MIXSON & ELMORE, LLP
                                              1201 West Peachtree Street, N.W., Suite 3900
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 881-4100
                                              Facsimile: (404) 881-4111


   #3086029v1
                                                  64
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 65 of 66




                                    Kevin T. Carroll
                                    District of Columbia Bar No. 1020479 (admitted pro hac vice)
                                    New York Bar No. 4075339
                                    kcarroll@wiggin.com
                                    WIGGIN AND DANA LLP
                                    800 17th Street, N.W., Suite 520
                                    Washington, DC 20006
                                    Telephone: (202) 800-2475
                                    Facsimile: (212) 551-2888
                                    G. Scott Hulsey
                                    District of Columbia Bar No. 449040 (admitted pro hac vice)
                                    Carrie A. Tendler
                                    New York Bar No. 4400842 (admitted pro hac vice)
                                    scott.hulsey@kobrekim.com
                                    carrie.tendler@kobrekim.com
                                    KOBRE & KIM
                                    1919 M Street, N.W.
                                    Washington, DC 20036
                                    Telephone: (202) 664-1904
                                    Facsimile: (202) 664 1920
                                    Attorneys for Plaintiff Matthew Schrier




   #3086029v1
                                        65
Case 0:20-cv-60075-RKA Document 76 Entered on FLSD Docket 10/06/2020 Page 66 of 66




                                   CERTIFICATE OF SERVICE

           I hereby certify that I have filed a true and correct copy of the foregoing AMENDED

   COMPLAINT using the CM/ECF filing system which will cause copies to be served on counsel

   of record.

           This 6th day of October, 2020.


                                                      /s/ John H. Rains IV
                                                      John H. Rains IV
                                                      Georgia Bar No. 556052
                                                      Florida Bar No. 56859




   #3086029v1
                                                 66
